Citation Nr: 1813648	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-28 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to December 1964.  He died in February 2010.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision by the Department of Veterans Affairs (VA) Philadelphia VA Pension Management Center.

In August 2016, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required with respect to the appellant's entitlement to non-service-connected death pension benefits, specifically to determine whether appellant's income is below the maximum countable income for death pension benefits for any part of the appeal period, i.e., since August 2010 (when the claim for non-service-connected death pension benefits was received by VA).

While the appellant has submitted documentation of her medical expenses during the period on appeal, those records are unclear as to the total amounts actually paid by the appellant.  Indeed, it appears that the amounts reported by the Veteran on her September 2016 Medical Expense Report and the amounts shown as paid by her on the accompanying account statements do not entirely reconcile.  The account statements show that a large portion of the Veteran's medical charges were paid by Medicare, and the amounts actually shown as paid by the appellant during the relevant period do not approach the amounts she claimed.  Nevertheless, some of the account statements show significant charges but do not reflect any payments, though it is likely that they were paid.  Thus, the Board finds that further efforts should be made to clarify the amounts of medical expenses actually paid by the appellant, including any outstanding amounts paid, during the relevant period on appeal.

Additionally, the Board finds that the appellant should be requested to provide updated income information for the entire period on appeal.  In this regard, she reported some wages in 2011 and in December 2012 reported possible income expected from potential employment.  She also appears to have suggested during her Board hearing that she was working as recently as 2013.  However, no updated information has been provided concerning her employment status and income since 2012, and such should be obtained.  Given that the most recent information from the appellant is dated in 2016, updated information from 2016 should also be requested.

As a final matter, the Board observes that the appellant has submitted a January 2016 examination report suggesting that she may be in need of aid and attendance.  As such a determination could entitle her to a higher maximum annual pension rate, on remand, the appellant should be provided an examination to determine whether she is in need of aid and attendance or is housebound. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter advising of the information and evidence necessary to substantiate the appeal for non-service-connected death pension benefits, to include factors such as what constitutes countable income and what sources of income are excluded from this calculation. 

Send the appellant the VA Form 21-0518 Eligibility Verification Report and VA Form 21P-0518 Medical Expense Report, and request that she complete the forms showing all of her income and expenses for each year in which she is seeking pension benefits.  

2. Ask the appellant to provide to the extent possible updated account statements documenting amounts of any unreimbursed medical expenses paid by her since August 2010.

3.  Contact the SSA and clarify the amount of any SSA benefits the appellant has received since August 2010. 

4.  Schedule the appellant for an examination to determine whether she is in need of aid and attendance or housebound benefits.  If it is determined that she is, the examiner should estimate on what date during the period on appeal from August 2010 the need for aid and attendance arose, or the appellant became housebound.

5.  Then, after conduct any other appropriate development, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the appellant and the representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




